Citation Nr: 1625976	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-00 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Service connection for an upper respiratory disorder. 

2.  Service connection for a skin disorder (claimed as skin blisters), to include as due to a qualifying chronic disability to include undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 2001 to April 2002, and from March 2003 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to ensure a total review of the evidence.

The Veteran testified at a June 2010 RO hearing and a February 2015 Board videoconference hearing.  Transcripts of the hearings have been associated with the electronic claims file in VBMS.

In May 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) in order to obtain treatment records, and provide VA examinations with opinions.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the May 2015 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  


FINDINGS OF FACT

1. The Veteran has a current disability of exercise-induced asthma.

2. The Veteran had upper respiratory symptoms during active service. 

3. The current exercise-induced asthma had its onset in service.

4. The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.

5. An undiagnosed illness characterized by skin signs or symptoms manifested during active service in the Southwest Asia Theater of Operations during the Persian Gulf War.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for exercise-induced asthma are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for a qualifying chronic disability characterized by skin signs and symptoms are met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for exercise-induced asthma and a qualifying chronic disability characterized by skin signs and symptoms, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Authority 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if there is affirmative evidence that: (1) an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War; (2) an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia Theater of Operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(e).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 
6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Upper Respiratory Disorder

The Veteran contends that service connection is warranted because an upper respiratory disorder is related to service.  The Veteran stated that he had upper respiratory problems during service in late 2001 or the beginning of 2002, which became more pronounced during Iraq deployment in 2003 and 2004, and required the use of inhalers.  The Veteran indicated that he was diagnosed with exercise-induced asthma and that respiratory problems have been present since service.  See June 2010 RO hearing and February 2015 Board hearing transcripts.  In August 2006, the Veteran reported that when he first came back from Iraq two years earlier he had frequent respiratory infections, exposure to burning oil wells and sand storms during service, and a history of pain around the lungs for approximately one year.  See August 2006 private treatment note by Dr. R.S.

The Board finds that the Veteran has a current upper respiratory disability of exercise-induced asthma.  A March 2010 VA treatment record shows an assessment of exercise-induced asthma.

The Board finds that the evidence is in relative equipoise on the question of whether the current exercise-induced asthma began in service, that is, whether exercise-induced asthma was directly "incurred in" service.  Evidence weighing in favor of this finding includes service treatment records showing that the Veteran had upper respiratory complaints during service.  In February 2002, the Veteran was assessed with an upper respiratory infection and then with bronchitis later the same month.  In May 2003, the Veteran complained of cough, shortness of breath, and weakness, and was diagnosed with bronchitis/pneumonia.  

The evidence weighing against a finding that exercise-induced asthma began during service includes the March 2003 service report of medical history showing that the Veteran denied asthma or breathing problems related to exercise, weather, or pollens, and denied current symptoms and history of short breath, wheezing, bronchitis, that he was prescribed an inhaler, chronic cough, and chronic or frequent colds.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of the current exercise-induced asthma began during service, that is, exercise-induced asthma was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

The Board notes that the November 2015 VA examination report provides a negative nexus opinion as to the relationship between the current exercise-induced asthma and active service; however, because the evidence is in relative equipoise that symptoms of exercise-induced asthma began during service, so was "incurred in" service, such medical nexus opinion was not necessary in this case to establish service connection.  The Board does not need to reach the weight assignable to this opinion because the Board is granting service connection on a direct basis because of in-service incurrence or onset of symptoms of exercise-induced asthma rather than on a relationship (or nexus) between the current exercise-induced asthma and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for exercise-induced asthma is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  

Service Connection for a Skin Disorder

The Veteran contends that service connection is warranted because a skin disorder was incurred in service.  Specifically, the Veteran asserted that he currently has intermittent skin rash and blisters on the feet and other areas that started in service and were diagnosed during service (August 2003) as heat rash.  See December 2008 notice of disagreement; June 2010 RO hearing; and February 2015 Board hearing transcripts.  

The Board finds that the Veteran is a "Persian Gulf Veteran."  The Veteran served in Iraq during the period of active service from 2003 to 2004. The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War.  
38 C.F.R. § 3.317(e)(1).  The "Southwest Asia Theater of Operations" includes Iraq.  38 C.F.R. § 3.317(e)(2).  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise as to whether presumptive service connection for an undiagnosed illness characterized by skin symptoms is warranted.  As a lay person, the Veteran is competent to report skin rash or blisters and the Veteran's account with respect to these symptoms is deemed credible, particularly in light of medical treatment for skin symptoms since 2003.  See Gutierrez, 19 Vet. App. 1.  

The Board further finds that an undiagnosed illness characterized by skin signs or symptoms manifested during active service in the Southwest Asia Theater of Operations during the Persian Gulf War.  Service treatment records show treatment for a rash on the Veteran's inner left thigh and testicle, which was diagnosed as heat rash at that time.  The Veteran reported that he has had recurring skin rash on the feet and other areas since then.  A March 2010 VA treatment record shows that the Veteran reported having persistent popular or nodular skin rash.  A March 2011 VA examination report shows an assessment of status post foot ulceration.  At the November 2015 VA examination, the Veteran reported rash in the groin area; however, the VA examiner did not render a diagnosis of a skin disorder that accounts for the Veteran's symptoms.

The Board notes that the November 2015 VA examination report provided a negative opinion as to the relationship between a skin disorder and active service.  This opinion has no probative value on the question of presumptive service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See Gutierrez at 8-9 (holding that, in claims based on the presumption for qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service).  As the Board is granting presumptive service connection for symptoms of a skin disorder under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Board does not reach the question of the weight assignable to these opinions as having a tendency to directly relate a skin disability to service because the Board is granting service connection on a presumptive basis under 38 C.F.R. § 3.317.  

Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that presumptive service connection for an undiagnosed illness 

characterized by skin signs and symptoms is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Because the Board has granted service connection on a presumptive basis, all other theories of entitlement to service connection are rendered moot. 


ORDER

Service connection for exercise-induced asthma is granted. 

Service connection for a skin disorder, to include rash and blisters on the feet and other areas, as due to a qualifying chronic disability, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


